Name: Council Regulation (EEC) No 3349/83 of 14 November 1983 on the application in the Community of Decision No 1/83 of the EEC-Austria Joint Committee - Community transit - amending the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  tariff policy;  European Union law;  parliamentary proceedings;  Europe
 Date Published: nan

 5 . 12 . 83 Official Journal of the European Communities No L 339/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3349/83 of 14 November 1983 on the application in the Community of Decision No 1 /83 of the EEC-Austria Joint Committee Community transit  amending the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit sures necessary for the implementation of that Deci ­ sion , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community , and in particular Article 1 13 thereof, Having regard to the proposal from the Commis ­ sion , Whereas Article 16 of the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Com ­ munity transit (') empowers the Joint Committee set up under that Agreement to adopt decisions making certain amendments to the Agreement ; Whereas the Joint Committee has decided to amend the specimen guarantee documents in Appendix III to the Agreement ; Article 1 Decision No 1 /83 of the EEC-Austria Joint Com ­ mittee  Community transit  amending the Agreement between the European Economic Com ­ munity and the Republic of Austria on the applica ­ tion of the rules on Community transit shall apply in the Community . The text of the Decision is attached to this Regula ­ tion . Article 2 Whereas the abovementioned amendments are the subject of Decision No 1 /83 of the Joint Com ­ mittee ; whereas it is necessary to adopt the mea ­ This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 November 1983 . For the Council The President C. SIMITIS (') OJ No L 294, 29 . 12 . 1972, p. 87 .